Citation Nr: 0215840	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 28, 1998, decision, which assigned August 11, 1992, as 
the effective date for a grant of service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oliver W. Nelson, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1965 to August 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a May 28, 1998, decision, the RO assigned August 11, 
1992, as the effective date of service connection for the 
veteran's PTSD.

2.  The veteran did not perfect an appeal in response to the 
RO's decision of May 28, 1998.

3.  On May 28, 1998, the correct facts, as they were known at 
the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSION OF LAW

The May 28, 1998, RO decision, which assigned August 11, 
1992, as the effective date of service connection for the 
veteran's PTSD, did not involve CUE.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.105(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

On September 7, 1984, the RO received the veteran's claim of 
entitlement to service connection for disability manifested 
by bad nerves, hypoactivity, extreme anxiety, an inability to 
adjust to society, and a lack of acceptance by society.

In several rating actions, dated from February 1989 through 
April 1991, the RO denied the veteran's claim of entitlement 
to service connection for PTSD.  The veteran disagreed with 
those decisions and appealed them to the Board.

In a decision, issued on July 5, 1991, the Board confirmed 
and continued the denial of entitlement to service connection 
for PTSD.

On August 11, 1992, the RO received VA Form 21-526 from the 
veteran requesting entitlement to service connection for 
PTSD.  In support of that request, the RO received VA records 
and reports showing treatment for PTSD back to at least March 
1989.

In a May 28, 1998 rating action, the RO found that the 
veteran had submitted new and material evidence with which to 
reopen his claim of entitlement to service connection for 
PTSD.  It then granted entitlement to service connection for 
that disorder and assigned a 100 percent schedular rating, 
effective August 11, 1992.

In a letter, dated June 10, 1998, the RO notified the veteran 
of its May 28, 1998 decision.

In May 1999, the RO received a Notice of Disagreement (NOD) 
from the veteran with respect to the May 28, 1998, decision.  
On June 21, 1999, the RO issued the veteran a Statement of 
the Case (SOC).  The veteran was informed that he had 60 days 
from the day the RO mailed the SOC to complete and file his 
appeal (VA Form 9).
In June 2000, the RO received correspondence from the veteran 
and his representative to the effect that the veteran wished 
to pursue his claim of entitlement to an effective date 
earlier that August 11, 1992, for service connection for 
PTSD.  

In September 2000, the RO informed the veteran that it had 
not received a timely appeal (VA Form 9) with respect to the 
earlier effective date claim and that it would, therefore, 
take no further action on the appeal.  The RO did state, 
however, that it would review the correspondence received in 
June 2000 and that in the future, it would issue a decision 
based on that correspondence.

In its February 2001 rating action, the RO found that there 
had been no clear and unmistakable error (CUE) in the 
assignment of August 11, 1992, as the effective date of 
service connection for PTSD.  The veteran disagreed with that 
decision, and this appeal ensued.

Analysis

The veteran seeks an effective date earlier than August 11, 
1992, for service connection for PTSD.  In essence, he claims 
that the RO's May 28, 1998, decision which assigned that 
effective date, involved CUE.  He notes that he was treated 
for PTSD prior to August 11, 1992, and that his original 
claim for that disability had been received on September 7, 
1984.  He contends that the RO failed to assist him in the 
development of the claim in September 1984 and that it failed 
to adjudicate that claim.  Therefore, he concludes that such 
claim remains open and that the effective date of service 
connection for PTSD should go back to September 1984.  In 
this regard, he notes the greater requirements to assist the 
veteran, set forth in the recently enacted of he Veterans 
Claims Assistance Act of 2000 (VCAA) apply to his claim 
retroactively.  Therefore, he maintains that the RO's May 28, 
1998, decision should be reversed or amended on the basis of 
CUE.  

Previous determinations which are final and binding, 
including decisions of service connection and other issues, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

In a long line of decisions, the United States Court of 
Appeals for Veterans Claims (hereinafter, Court), has 
interpreted the term "CUE."  The Court has noted that a claim 
of CUE is a collateral attack on a previous and final 
decision which seeks the revision of that decision.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105(a); see Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997).  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE, stating that such is "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that [CUE] is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  Moreover, the error must 
be one which, had it not been made, would have manifestly 
changed the outcome of the decision.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo at 43.  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Although the veteran submitted a claim for various 
manifestations of psychiatric disability in September 1984, 
he did not state that he was seeking service connection for 
PTSD, nor did he identify any treatment in or after service 
for psychiatric disability, nor did he report that his 
psychiatric manifestations were in any way related to 
service.  Accordingly, it cannot be said, unequivocally, that 
the RO should have known that he was submitting a claim of 
entitlement to service connection for PTSD.  

The veteran and his representative are correct that the 
September 1984 claim remained open for several years; 
however, the RO denied such claim on several occasions in the 
late 1980's and early 1990's.  Those decisions were affirmed 
by the Board in July 1991, a decision which was based on a de 
novo review of the record.  Under the law and regulations 
then in effect, the RO decisions became part of the appellate 
determination.  38 U.S.C.A. § 4004(a) (West 1991); 38 C.F.R. 
§19.193 (1992).  Thus, it cannot be said that the veteran's 
September 1984 claim was not adjudicated and remains open.  

It can also not be said that the alleged failure to properly 
develop and adjudicate that claim back in 1984 constituted 
CUE.  CUE is, after all, a collateral attack on a previous 
and final decision (emphasis added) which seeks the revision 
of that decision.  Thus, by their very nature, the failure to 
develop the record or to issue a decision back in 1984 could 
not constitute CUE.  Accordingly, such CUE allegations are 
misplaced and have no bearing on the subsequently assigned 
effective date.  In this regard, the Board notes that the 
VCAA and its duty to assist requirements do not apply 
retroactively to the veteran's September 1984 claim.  In 
order to have retroactive effect, the veteran's 1984 claim 
would have had to have been pending at the time of the 
enactment of the VCAA.  Holliday v. Principi, 14 Vet. 
App. 280, 286 (2001).

Between the time of the Board's July 5, 1991, decision and 
August 11, 1992, there was no correspondence received from 
the veteran or his representative which could have been 
construed as a request to reopen his claim of entitlement to 
service connection for PTSD.  On August 11, 1992, however, 
the RO received the veteran's request to reopen that claim.  
In May 1998, the RO found that under the law and regulations 
then in effect, the veteran had, in fact, submitted new and 
material evidence with which to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1997).  
Thereafter, a de novo review of the record by the RO showed 
that service connection for PTSD was warranted, effective 
August 11, 1992.  

In May 1998, as now, the effective date of an award of 
service connection was fixed in accordance with the facts 
found, but was not to be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(a) (1997).  When new and material evidence was 
received after a final disallowance, the effective date of 
service connection was to be the date of the receipt of the 
claim, or the date entitlement arose, whichever was later 
(emphasis added).  38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1997).  Those laws and 
regulations were binding on the RO in making its decision.  
38 C.F.R. § 3.100 (1997).

At the time of the RO's decision in May 1998, there was 
evidence on file that showed that the veteran had been 
treated for PTSD prior to August 11, 1992; however the date 
of the receipt of the reopened claim controlled, as it was 
received later than the date entitlement arose.  Thus, there 
was simply no legal basis for an effective date earlier than 
August 11, 1992, for service connection for PTSD.  The law 
was dispositive of the issue; and, therefore, the appeal had 
to be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Inasmuch as the law was dispositive of the issue, no amount 
of additional development could have altered the assigned 
effective date.

In light of the foregoing, the Board is of the opinion that 
on May 28, 1998, the correct facts, as they were known at the 
time, were before the RO, and the statutory and regulatory 
provisions extant at the time were correctly applied.  There 
was simply no evidence of CUE with respect to the RO decision 
rendered on that date.  Accordingly, reversal or amendment of 
that decision is not warranted.

ORDER

Revision of the RO's May 28, 1998, decision on the basis of 
CUE is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

